                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                          NO. 5:20-CV-222-FL

    ARTHUR VINCENT,                                   )
                                                      )
                          Plaintiff,                  )
                                                      )
        v.                                            )                       ORDER
                                                      )
    BAKER MOTORSPORTS,                                )
                                                      )
                          Defendant.                  )


        This matter is before the court on the Memorandum and Recommendation (M&R) of

United States Magistrate Judge Kimberly A. Swank regarding pro se plaintiff’s motion to proceed

in forma pauperis and frivolity review pursuant to 28 U.S.C. § 1915(e)(2)(B). (DE 12). Plaintiff

objected to the M&R. (DE 13). Also pending is defendant’s motion to dismiss pursuant to Federal

Rules of Civil Procedure 12(b)(1) and 12(b)(6). (DE 6). Plaintiff did not respond to defendant’s

motion. For the following reasons, the court adopts the M&R as its own, remands this action, and

denies defendant’s motion to dismiss as moot.

                                            BACKGROUND

        Plaintiff commenced this action on November 27, 2019, in General Court of Justice,

Superior Court Division, Cumberland County (“state court”), asserting claims arising out of

defendant’s repair of plaintiff’s motorcycle. Plaintiff filed a notice of removal in this court on

May 27, 2020. On June 10, 2020, defendant filed a motion to dismiss, arguing plaintiff’s claims

are barred pursuant to res judicata.1 In support, defendant attached an order entered in state court,


1
        Defendant did not file a memorandum contemporaneously with the motion, in contravention of Local Civil
Rule 7.1(e). The clerk entered two notices of deficiency, reminding defendant of this requirement. However,
defendant failed to comply.



             Case 5:20-cv-00222-FL Document 14 Filed 08/03/20 Page 1 of 3
dismissing plaintiff’s complaint with prejudice. Plaintiff did not respond to defendant’s motion to

dismiss.

       On June 22, 2020, plaintiff filed a motion for leave to proceed in forma pauperis, which

was referred to the magistrate judge. On July 6, 2020, the magistrate judge allowed plaintiff’s

motion to proceed in forma pauperis and entered M&R recommending that: 1) plaintiff’s notice of

removal be stricken, 2) this action be remanded to state court, and 3) defendant’s motion to dismiss

be terminated as moot. Plaintiff filed objections on July 29, 2020, relying upon a repair order and

invoice.

                                    COURT’S DISCUSSION

A.     Standard of Review

       The district court reviews de novo those portions of a magistrate judge’s M&R to which

specific objections are filed. 28 U.S.C. § 636(b). The court does not perform a de novo review

where a party makes only “general and conclusory objections that do not direct the court to a

specific error in the magistrate’s proposed findings and recommendations.” Orpiano v. Johnson,

687 F.2d 44, 47 (4th Cir. 1982). Absent a specific and timely filed objection, the court reviews

only for “clear error,” and need not give any explanation for adopting the M&R. Diamond v.

Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005); Camby v. Davis, 718 F.2d

198, 200 (4th Cir.1983). Upon careful review of the record, “the court may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.” 28

U.S.C. § 636(b)(1). Under 28 U.S.C. § 1915(e)(2), the court may dismiss an action that is frivolous

or malicious, fails to state a claim on which relief may be granted, or seeks monetary relief against

a defendant who is immune from such relief.




                                                 2

           Case 5:20-cv-00222-FL Document 14 Filed 08/03/20 Page 2 of 3
B.     Analysis

       The magistrate judge correctly determined that plaintiff has not met his burden of

demonstrating that removal is proper. As relevant here, “any civil action brought in a State court

of which the district courts of the United States have original jurisdiction may be removed by the

defendant or the defendants, to the district court of the United States for the district and division

embracing the place were such action is pending.” 28 U.S.C. § 1441(a) (emphasis added); see also

Palisades Collections LLC v. Shorts, 552 F.3d 327, 333 (4th Cir. 2008) (“In crafting § 1441(a),

however, Congress made the choice to refer only to ‘the defendant or the defendants,’ a choice we

must respect.”). Accordingly, § 1441(a) does not authorize removal by plaintiff, and this action

must be remanded to state court. Plaintiff’s objections, which pertain exclusively to the underlying

dispute, do not compel a different result.

                                          CONCLUSION

       Based on the foregoing, and upon de novo review of the M&R and the record in this case,

the court ADOPTS the M&R, (DE 12), and overrules plaintiff’s objections. This matter is

REMANDED to the General Court of Justice, Superior Court Division, Cumberland County,

North Carolina. Accordingly, defendant’s motion to dismiss (DE 6) is DENIED AS MOOT. The

clerk is DIRECTED to transmit a certified copy of this order to the clerk of the General Court of

Justice, Superior Court Division, Cumberland County, North Carolina, and to file in this case a

copy of the clerk’s transmittal letter with certified copy of the instant order. Thereafter, the clerk

is DIRECTED to close this case.

       SO ORDERED, this the 3rd day of August, 2020.

                                                              _____________________________
                                                              LOUISE W. FLANAGAN
                                                              United States District Judge



                                                  3

           Case 5:20-cv-00222-FL Document 14 Filed 08/03/20 Page 3 of 3
